Exhibit 10.1

 

SETTLEMENT AGREEMENT

 

Dated: 5 September 2014

 

Parties:

 

1                           NZX Limited (“NZX”)

 

2                           Diligent Board Member Services, Incorporated (“DIL”)

 

BACKGROUND

 

A.                      On 14 August 2014, NZX served a Statement of Case on DIL
alleging breaches of NZX Main Board Listing Rules (“Rule”) 10.3.1(b), 10.4.1 and
10.4.2.

 

B.                      The parties now wish to settle the matter on the terms
set out in this Settlement Agreement.

 

C.                      DIL accepts that it has breached Rules 10.3.1(b), 10.4.1
and 10.4.2 as set out in the Statement of Case dated 14 August 2014.

 

D.                      DIL accepts the penalties as set out below.

 

E.                       This Settlement Agreement is conditional on the NZ
Markets Disciplinary Tribunal (“Tribunal”) approving the terms of settlement.

 

AGREEMENT

 

1.                        It is a condition precedent to this agreement that it
is approved by the Tribunal in accordance with Rule 10 of the NZ Markets
Disciplinary Tribunal Rules.

 

2.                        DIL admits it breached Rules 10.3.1(b), 10.4.1 and
10.4.2 as described in the Statement of Case dated 14 August 2014.

 

3.                        A public censure of DIL will be made by the Tribunal
in the form set out in Appendix 1.

 

4.                        DIL will pay the NZX Discipline Fund $100,000
(including GST, if any) in respect of the breaches of Rules 10.3.1(b), 10.4.1
and 10.4.2.

 

5.                        DIL will pay the costs of the Tribunal (plus GST, if
any).

 

6.                        DIL will contribute to the costs of NZXR up to $3,840
(plus GST, if any).

 

7.                        NZX will send DIL a tax invoice for all amounts owing
under paragraphs 4 to 6 above within 30 days of the terms of this settlement
being approved by the Tribunal.

 

--------------------------------------------------------------------------------


 

8.                                      The performance of these terms of
agreement is in full and final settlement of the matters set out in and arising
from NZX’s Statement of Case dated 14 August 2014.

 

 

EXECUTION

 

For and on behalf of NZX Limited

 

 

/s/ Hamish Macdonald

 

Hamish Macdonald

 

Senior Counsel

 

 

 

For and on behalf of Diligent Board Member Services, Incorporated

 

 

/s/ Alessandro Sodi

 

Authorised Signatory

 

 

 

APROVAL

 

This Settlement Agreement is hereby approved in accordance with Rule 10 of the
NZ Markets Disciplinary Tribunal Rules

 

 

/s/ Donald Leslie Holborow

 

Authorised Signatory

 

For and on behalf of the

 

NZ Markets Disciplinary Tribunal

 

Donald Leslie Holborow

 

Division Chairman

 

 

2

--------------------------------------------------------------------------------